Citation Nr: 0329504	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  01-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of 
nasopharyngeal radium irradiation as a result of exposure to 
ionizing radiation.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from August 1955 to 
August 1959 and from July 1960 to July 1962.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a March 2000 rating decision in which the Department of 
Veterans Affairs (VA) regional office (RO) in Indianapolis, 
Indiana.  The veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge at hearing at the RO in 
May 2003.

At his hearing, the veteran raised the issue of entitlement 
to service connection for a neuropsychiatric disorder, this 
issue is referred to the RO. 


FINDINGS OF FACT

1.  There is no objective evidence that the veteran was 
exposed to ionizing radiation in service.

2.  There is no competent medical evidence that the veteran 
had a nasopharyngeal disorder during his active military 
service, that a nasopharyngeal disorder was manifested in the 
first year after service, or that any current disability from 
nasopharyngeal disorder has been related to any disease or 
injury the veteran incurred during his active military 
service, to include exposure to ionizing radiation.  

3.  The record contains no competent medical evidence that 
the veteran has any of the disease which are specific to 
radiation exposed veterans as set for in 38 C.F.R. 
§ 3.309(d)(2) or 38 C.F.R. § 3.311.

4.  There is no competent medical evidence of record of 
current disability from residuals of nasopharyngeal radium 
irradiation as a result of exposure to ionizing radiation in 
service.




CONCLUSION OF LAW

Residuals of nasopharyngeal radium irradiation was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a nasopharyngeal disorder as a result of administration 
of nose drops during an exercise while he was being trained 
for submarine duty during his service in the United States 
Navy.  He contends that that the nose drops contained a 
radioactive substance.  

The veteran's service records show that the veteran attended 
submarine school in New London, Connecticut, in November 
1955.  Service records do not show that the veteran was 
administered nose drops.  Service medical records do not show 
that the veteran had chronic symptoms, complaints, diagnoses 
or treatment of a nasopharyngeal disorder during his active 
military service.  At the time of his medical examinations 
for separation from service in the United States Navy in 1959 
and the United States Air Force in 1962, examiners reported 
that his nose, sinuses, mouth, and throat were clinically 
normal.

The medical evidence in the claims file does not show that 
the veteran has current disability from a nasopharyngeal 
disorder.  At his hearing, the veteran testified that he had 
never seen a physician for treatment of any such disorder, 
although he asserted he did have sinus problems.  He stated 
that he planned to consult with a physician and submit 
documentation of a diagnosis of current disability for a 
nasopharyngeal disorder.  The records was left open for 60 
days to allow the veteran to submit additional evidence.  
However, the veteran did not submit additional evidence that 
is pertinent to the claim under consideration.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 2002) is not 
applicable in this case.

Service connection for a radiogenic disease may be 
established in one of four ways. First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first postservice year.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  Second, if 
a veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of 16 types of cancer, it is presumed 
that the disease was incurred in service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Third, if a veteran was 
exposed in service to ionizing radiation and, after service, 
developed any cancer within a period specified for each by 
law, then the veteran's claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service. 38 
C.F.R. § 3.311.  Fourth, direct service connection can be 
established by show that the disease or malady was incurred 
during or aggravated by service.  See Davis v. Brown, 10 Vet. 
App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996) 
aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997)).

As to the first, there is no evidence that the veteran was 
diagnosed with a nasopharyngeal disorder either during 
service or within the first year following his active duty 
service, so service connection on a direct basis is not 
warranted.

As to the second method of establishing service connection, 
it is presumed that, if a veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Recognized radiation-risk activities are: 
onsite participation in atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki 
between certain dates; internment as a prisoner of war in 
Japan during World War II with opportunity for exposure to 
ionizing radiation; and certain service in one of three 
gaseous diffusion plants.  The diseases specific to 
radiation-exposed veterans, and for which service connection 
may be granted by presumption pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), are bronchio-alveolar 
carcinoma, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), non Hodgkin's lymphomas, leukemia 
(other than chronic lymphocytic leukemia), multiple myeloma, 
and cancers of the thyroid, breast, pharynx, esophagus, 
stomach, small intestine, pancreas, bile ducts, gall bladder, 
salivary glands, and urinary tract (including the kidneys, 
renal pelves, ureters, urinary bladder, and urethra).

Although the veteran contends that he was exposed to 
radiation during an exercise at submarine school when he was 
given radiated nose drops, the evidence of record does not 
support that the veteran participated in service in a 
"radiation- risk activity" as that term is defined by 
applicable law, and the veteran has not been diagnosed with 
any of diseases that can be presumptively service connected 
by stint of service in a radiation-risk activity. 
Consequently, as a matter of law, service connection cannot 
be granted here on a presumptive basis pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The third method of establishing service connection is to 
show that the veteran has a disease or disorder listed as a 
radiogenic diseases listed in 38 C.F.R. § 3.311.  However, 
the regulation does not create a presumption for service 
connection; it merely provides special procedures for 
evidentiary development and adjudication of a claim.  
Implicit in the regulation is the requirement for evidence of 
exposure to ionizing radiation, and that the evidence be of 
such character as to enable qualified personnel to prepare a 
dose estimate.  In the instance case, the veteran has not 
been diagnosed with any of the diseases or disorders listed 
as radiogenic diseases under 38 C.F.R. § 3.311.

As to the fourth method, showing incurrence or aggravation of 
disease or disability, a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  See Pond v. West, 12 
Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Although the veteran's service medical records do not show 
nose drops being given to the veteran during service, the 
veteran testified that he received such nose drops during 
training in submarine school.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the veteran is not competent to offer an opinion as to the 
contents of the nose drops provided to him during submarine 
training in 1955 as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Additionally, there was no diagnosis of a nasopharyngeal 
disorder during service.  Moreover, the record does not 
contain a diagnosis of a nasopharyngeal disorder.  Service 
connection is warranted for a "[d]isability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . .."  38 U.S.C.A. 
§ 1110 (West Supp. 2002).  A current disability is required 
to establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Accordingly, based on the lack of any competent evidence of a 
current disability, and the lack of any competent medical 
evidence linking the veteran's claimed disability to any 
disease, injury, or radiation exposure in service, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran has a current nasopharyngeal 
disorder that began during service or developed as a result 
of exposure to radiation through nose drops.  Therefore, the 
veteran is not entitled to service connection for residuals 
of nasopharyngeal radium irradiation as a result of exposure 
to ionizing radiation.

VCAA 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103.  There is no issue as to providing an appropriate 
application form, or completeness of the application.  

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by the RO's rating 
decisions, the statement of the case, and the supplemental 
statement of the case, and in a letter from the RO dated in 
May 2001.  Specifically, the veteran was told that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, and other federal agencies.  He was advised that 
it was her responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  Thus, 
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records and the 
veteran has not advised of any other medical records.  Here, 
the VA does not have duty to afford the veteran a VA 
examination, as the record contains no competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, no evidence 
that the veteran suffered an event, injury or disease in 
service, or has a disease or symptoms of a disease listed in 
38 C.F.R. § 3.309(d) (diseases specific to radiation-exposed 
veterans), nor any evidence that the claimed disability or 
symptoms may be associated with any established event, 
injury, or disease in service.  38 C.F.R. § 3.159 (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327, F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

In this case, the RO's May 2001 letter instructed the veteran 
to submit evidence within 60 days of the date of the letter.  
The letter also informed that veteran that if he submitted 
evidence within one year, VA would consider that evidence.  
The veteran did not identify, nor did the  RO receive 
additional evidence until February 2003.  At that time, the 
additional evidence was considered by the RO.   Additionally 
in June 1993, the veteran submitted additional evidence 
relating to the birth of his daughter in 1980.  The veteran 
submitted written statement authorizing waiver of RO 
jurisdiction of this evidence. The veteran has not identified 
additional sources of evidence pertinent to his claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for residuals of 
nasopharyngeal radium irradiation as a result of exposure to 
ionizing radiation is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



